                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA

 NEAL CANNON III,

                      Plaintiff,

                     v.                             CAUSE NO.: 4:16-CV-89-HAB

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security

                     Defendant.

                                   OPINION AND ORDER

       Plaintiff Neal Cannon III asserts that he is disabled due to his bipolar and panic

disorders. He seeks review of the final decision of the Commissioner of the Social Security

Administration (Commissioner) denying his application for disability insurance benefits

and supplemental security income. Plaintiff argues that the Commissioner wrongfully

denied him benefits and that the Administrative Law Judge (ALJ) erred by: (1) failing to

give great weight to the opinion of a nurse practitioner who treated him; and (2) making

a flawed subjective symptom assessment based on his daily activities.

       Defendant argues that the ALJ reasonably weighed the nurse practitioner’s

opinion and assessed Plaintiff’s subjective statements. Defendant asserts that the ALJ’s

decision should be affirmed because substantial evidence supports it.

                                     BACKGROUND

       On February 26, 2013, Plaintiff filed applications for Disability Insurance Benefits

(DIB), under Title II of the Social Security Act, 42 U.S.C. § 423(d), and for Supplemental

Security Income (SSI), under Title XVI of the Social Security Act, 42 U.S.C. § 1382c(a)(3).
He alleged disability beginning January 1, 2011, which he amended to February 6, 2012,

at the hearing because it aligned with the beginning of his sobriety. After a hearing on

March 12, 2015, an ALJ issued a decision denying disability on April 13, 2015. The

Appeals Council denied Plaintiff’s request for review of the ALJ’s decision, rendering the

ALJ’s decision the Agency’s final decision for purposes of judicial review. 20 C.F.R. §

404.981. Plaintiff sought review and this Court has jurisdiction pursuant to 42 U.S.C. §

405(g).

                                  STANDARD OF REVIEW

          The Social Security Act establishes that the Commissioner’s findings as to any fact

are conclusive if supported by substantial evidence. See Diaz v. Chater, 55 F.3d 300, 305

(7th Cir. 1995). The question upon judicial review of an ALJ’s finding that a claimant is

not disabled within the meaning of the Social Security Act is not whether the claimant is,

in fact, disabled, but whether the ALJ’s findings are supported by substantial evidence

and under the correct legal standard. See Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.

2003); Schmidt v. Apfel, 201 F.3d 970, 972 (7th Cir. 2000). Thus, the Court will affirm the

Commissioner’s finding of fact and denial of disability benefits if substantial evidence

supports them. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2009). Substantial evidence is

defined as “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Henderson v. Apfel, 179 F.3d 507, 512 (7th Cir.

1999).




                                               2
       It is the ALJ’s duty to weigh the evidence, resolve material conflicts, make

independent findings of fact, and dispose of the case accordingly. Richardson, 402 U.S. at

399–400. The court reviews the entire record; however it does not substitute its judgment

for that of the Commissioner by reconsidering facts, reweighing evidence, resolving

conflicts in evidence, or deciding questions of credibility. See Diaz, 55 F.3d at 308. A court

will “conduct a critical review of the evidence,” considering both the evidence that

supports, as well as the evidence that detracts from, the Commissioner’s decision, and

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the

issues.” Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003) (internal quotations

omitted).

       When an ALJ recommends the denial of benefits, the ALJ must first “provide a

logical bridge between the evidence and [his] conclusions.” Terry v. Astrue, 580 F.3d 471,

475 (7th Cir. 2009) (internal quotation marks and citation omitted). Although the ALJ is

not required to address every piece of evidence or testimony presented, “as with any

well-reasoned decision, the ALJ must rest its denial of benefits on adequate evidence

contained in the record and must explain why contrary evidence does not persuade.”

Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008). If the ALJ commits an error of law,

however, reversal is required without regard to the volume of evidence in support of the

factual findings. Binion v. Chater, 108 F.3d 780, 782 (7th Cir. 1997).




                                               3
                                                        ANALYSIS

A.       The ALJ’s Decision

         Disability is defined as an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A)1. The claimant bears the

burden of proving disability. See 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. § 404.1512(a). The

claimant must establish that his impairments “are of such severity that he is not only

unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. § 423(d)(2)(A).

         The ALJ conducted the familiar five-step inquiry in deciding whether to grant or

deny benefits. 20 C.F.R. § 404.1520. At step one, the ALJ found that Plaintiff had not

engaged in substantial gainful activity since February 6, 2012, the alleged onset date. At

step two the ALJ found that Plaintiff had the severe impairment of bipolar disorder. At

step three, the ALJ considered whether Plaintiff’s impairments, or combination of

impairments, met or medically equaled the severity of one of the impairments listed by

the Administration as being so severe that it presumptively precludes substantial gainful

activity. See 20 C.F.R. Pt. 404, Subpt. P, App. 1. The ALJ found that neither Plaintiff’s

impairment, nor combination of impairments, met or medically equaled the severity of



1
  The Court will cite to the statutory and regulatory provisions for Disability Insurance Benefits without including
the parallel statutory and regulatory provisions for Supplemental Security Income.

                                                          4
one of the listed impairments. With respect to Plaintiff’s mental impairment, the ALJ

considered his activities of daily living, social functioning, restriction in concentration,

persistence, and pace, and that he had no episodes of decompensation. The ALJ also

considered the “paragraph C” criteria and found that Plaintiff’s medically documented

history did not support a finding of disability.

       For the fourth step, the ALJ determined Plaintiff’s residual functional capacity

(RFC), which is an assessment of the claimant’s ability to perform sustained work-related

physical and mental activities in light of his impairments. SSR 96-8p, 1996 WL 374184, at

*1 (July 2, 1996). The ALJ found that Plaintiff had the RFC to perform a full range of work

at all exertional levels but with the nonexertional limitations of only simple, routine tasks

with occasional changes in a routine work setting and occasional interaction with the

public, supervisors, and coworkers. (R. 23.)

       Based on the above RFC, the ALJ found that Plaintiff was unable to perform any

past relevant work, which was skilled and heavy. At step five, the ALJ relied upon a

vocational expert’s testimony to conclude that jobs existed in significant numbers in the

national economy that Plaintiff could perform. Therefore, Plaintiff was not disabled.

B.     Plaintiff’s Arguments on Appeal

       Plaintiff identifies two errors in the ALJ’s assessment. First, Plaintiff asserts that

the ALJ improperly discredited the opinion of Plaintiff’s treating nurse practitioner,

Jennifer Jimenez. He maintains that her opinion should have been given at least great

weight. Further, when the ALJ did not give her opinion controlling weight, he was

required to consider all the regulatory factors when deciding what weight to afford it.

                                               5
Plaintiff’s second claim of error is that the ALJ incorrectly assumed that Plaintiff’s limited

daily activities meant that he could work eight-hour days, five days a week, on a

sustained and continuous basis.

1.     Opinion of Nurse Practitioner Jimenez

       Sometime around October 2014, Jennifer Jimenez, FNP, BC, noted that she had

been treating Plaintiff for the last three months. She stated they were working on a

regimen that would help stabilize his mood and get his anxiety under control. She

believed it was in his best interest at that time to refrain from working more than twenty

hours per week due to his mental capacity. (R. 500.) She thought this could be reevaluated

once he had made progress and some of his symptoms had abated.

       On January 20, 2015, Jimenez provided a “Medical Statement concerning Bipolar

Disorder.” (R. 548.) Jimenez noted that she began treating Plaintiff on July 31, 2014. She

diagnosed bipolar I, manic, moderate, and a panic disorder with agoraphobia. Jimenez

noted Plaintiff’s sleep disturbances, psychomotor agitation, difficulty concentrating or

thinking, thoughts of suicide, paranoid thinking, hyperactivity, pressure of speech, flight

of ideas, a decreased need for sleep, and distractibility. She indicated that he suffered

from panic attacks that resulted in a complete inability to function independently outside

the area of his home. (R. 548.)

       Jimenez opined that Plaintiff had moderate to marked impairment in maintaining

social functioning. He had deficiencies of concentration, persistence or pace resulting in

frequent failure to complete tasks in a timely manner (in work settings or elsewhere). He

also had repeated episodes of deterioration or decompensation in work or work-like

                                              6
settings which caused him to withdraw from the situation or experience exacerbation of

signs and symptoms (which might include deterioration of adaptive functioning). (R.

549.)

        According to Jimenez, Plaintiff was moderately impaired in his ability to

remember locations and work-like procedures, understand and remember short and

simple instructions, carry out short and simple instructions, perform activities within a

schedule, maintain regular attendance, and be punctual within customary tolerances, and

sustain an ordinary routine without special supervision (Id.)

        He was also moderately impaired in his ability to make simple work-related

decisions, complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an

unreasonable number and length of rest periods, interact appropriately with the general

public, ask simple questions or request assistance, accept instructions and respond

appropriately to criticism from supervisors, maintain socially appropriate behavior and

adhere to basic standards of neatness and cleanliness, and respond appropriately to

changes in the work setting. (R. 550.)

        Jimenez opined that Plaintiff was markedly impaired in his ability to understand,

remember, and carry out detailed instructions, and maintain attention and concentration

for extended periods. (R. 549.) Furthermore, he was markedly impaired in his ability to

work in coordination with and proximity with others without being distracted by them,

and to get along with coworkers or peers without distracting them or exhibiting

behavioral extremes. (R. 550). His impairments were likely to cause good days and bad

                                            7
days and he would be absent from work due to his impairments an average of more than

four days per month. (R. 551.)

       Jimenez commented that Plaintiff suffered from extreme anxiety and some

paranoia. His mood disorder could be severe and was progressive. He had exhibited

signs and symptoms of mania with psychosis. He continued to suffer from extreme

anxiety which prevented him from even getting his own groceries or engaging in

meaningful relationships (Id.)

       In his Decision, the ALJ stated that he was giving “[l]ittle weight” to Jimenez’s

letter wherein she stated that it was in his best interest to refrain from working more than

twenty hours per week due to his mental capacity. (R. 26.) The ALJ noted that, although

Jimenez had a treating relationship with Plaintiff, she was not an acceptable medical

source under the governing regulations. In addition, the opinion did not include a

“function-by-function analysis of the claimant’s mental capabilities.” (Id.) The ALJ also

cited as reason for the assigned weight the inconsistency with Jimenez’s treatment notes,

which showed improvements with medication and counseling. (Id.)

       Likewise, the ALJ assigned little weight to Jimenez’s January 20, 2015, medical

source statement where Jimenez opined that Plaintiff had panic attacks that resulted in

his complete inability to function independently outside his home. (R. 26.) The ALJ found

this opinion to be “completely unsubstantiated by the record where there is no such

mention of severe panic attacks.” (Id.) The ALJ noted Jimenez’s opinion that Plaintiff had

mild impairment in activities daily living, and moderate to marked limitations in

maintaining social functioning. Jimenez had also checked the box for marked impairment

                                             8
in the ability to work in coordination with and in proximity to others without being

distracted by them, and the ability to get along with co-workers and peers without

distracting them or exhibiting behavioral extremes.

      Upon acknowledging Jimenez’s opinions, the ALJ stated that her treatment notes

did not indicate any problems interacting during follow up visits. Further, throughout

the record, Plaintiff had been described as cooperative and pleasant. According to the

ALJ, this would certainly not correspond to a marked limitation. Additionally, Plaintiff

had a seasonal job after the onset date and he did not exhibit such problems during that

employment. (Id.)

      With respect to the marked limitations that Jimenez opined Plaintiff would have

with understanding, remembering, and carrying out detailed instructions and with

maintaining concentration and attention for extended periods, the ALJ stated it was not

consistent with the mental status examinations that showed improvement in these areas

with treatment. In fact, Plaintiff’s more recent examinations showed his ability to

concentrate was only “somewhat” or “slightly” impaired due to racing thoughts. (R. 25,

26, referring to Ex. 9F.) The ALJ noted Plaintiff’s concentration for the duration of the

hearing, recollecting that “he was able to participate in the hearing closely and fully

without being distracted.” (R. 22.) Further, “he was able to respond to questions in an

appropriate manner and was alert and capable of following along.” (Id.) This, along with

other evidence in the record, showed that Plaintiff was not more than moderately

impaired, and limited “with regard to concentration, persistence, or pace, corresponding

to a limitation to simple, routine tasks with only occasional change in a routine work

                                           9
setting.” (Id.) The ALJ did not think the record substantiated Jimenez’s statement that

Plaintiff would miss more than four days per month due to his impairment or treatment.

       The ALJ concluded as follows:

       Overall, Ms. Jimenez’s opinion is given little weight, as it is not consistent
       with her treatment notes. For instance, on the medical source statement
       form, she indicated that the claimant’s mood disorder can be severe and is
       progressive. However, her treatment notes show that his condition is
       improving with the correct use of medications. Also, she stated that the
       claimant can require hospitalization at times for the safety of self and
       others. However, there are no examples of hospitalizations since his alleged
       onset date. She stated that the claimant’s extreme anxiety prevents him
       from even getting his own groceries or engaging in meaningful
       relationships, but the claimant himself stated that he is able to go to the
       store and he had been able to maintain a romantic relationship and live with
       others. Thus, this medical source statement is given little weight despite the
       treatment relationship.

(R. 27.)

       In contrast to the ALJ’s detailed and exhaustive explanation, Plaintiff’s argument

on appeal is perfunctory. He asserts that the ALJ discredited her opinion, in part, because

she is not an acceptable medical source. He argues that evidence from sources that are

not acceptable medical sources should be considered and, in some cases, may outweigh

the opinion of an acceptable medical source. Plaintiff then asserts that this means

“Jimenez’s opinion should have been given at least great weight.” (Opening Br. 14.)

       This barebones argument does not highlight any of the pertinent factors that an

ALJ considers when deciding how much weight to give to an opinion. These include (1)

how long the source has known and how frequently the source has seen the individual;

(2) how consistent the opinion is with other evidence; (3) the degree to which the source

presents relevant evidence to support an opinion; (4) how well the source explains the

                                            10
opinion; (5) whether the source has a specialty or area of expertise related to the

individual’s impairment(s); and (5) any other factors that tend to support or refute the

opinion. SSR 06-03P, 2006 WL 2329939, at *4–5 (S.S.A. Aug. 9, 2006). Although Plaintiff

later references these factors, he does so only to argue that the ALJ did not consider each

one. That argument is not persuasive either—on its face or upon review of the ALJ’s

decision.

       Not every factor for weighing opinion evidence will apply in every case.
       The evaluation of an opinion from a medical source who is not an
       “acceptable medical source” depends on the particular facts in each case.
       Each case must be adjudicated on its own merits based on a consideration
       of the probative value of the opinions and a weighing of all the evidence in
       that particular case.

Id. at *5; see also 20 C.F.R. § 404.1527(f)(1).

       As highlighted above, the ALJ weighed the evidence in the case as it related to

Jimenez’s opinions. The ALJ acknowledged Jimenez’s treatment relationship and the

nature of the treatment she provided but found that her opinions were unsupported by

and inconsistent with the record as a whole, including her own treatment notes. He cited

to Plaintiff’s initial evaluation, as well as the notes from more recent appointments with

Jimenez. The ALJ also considered evidence of Plaintiff’s performance at his previous

seasonal job and the lack of any mention of panic attacks that would result in a complete

inability to function. In doing so, the ALJ met his burden “to explain the weight given to

opinions from these sources or otherwise ensure that the discussion of the evidence in

the determination or decision allows a claimant or subsequent reviewer to follow [his]

reasoning.” 20 C.F.R. § 404.1527(f)(2).


                                                  11
       The Court finds no error in the ALJ’s assessment of Jimenez’s opinion evidence

that requires remand.

2.     Daily Activities

       Plaintiff argues that the ALJ improperly equated Plaintiff’s limited daily activities

into full-time work. Plaintiff does not develop the argument or provide any detail about

the activities that he believes the ALJ overemphasized.

       What the ALJ said was that Plaintiff “described daily activities that are not limited

to the extent one would expect, given the complaints of disabling symptoms and

limitations,” and that they were “not indicative of a totally disabled individual.” (R. 24.)

Thus, rather than stating that the activities demonstrated an ability to sustain full time

employment, the ALJ’s assessment related to whether the activities supported a claim of

total disability, as Plaintiff was alleging in his Disability Report and his testimony at the

hearing. To this end, the ALJ discussed Plaintiff’s typical daily activities, work activity

after his alleged disability onset date that ended for reasons unrelated to his impairment,

negative as well as positive results of mental status exams, the objective and clinical

evidence of record, the type and effectiveness of his medications, including more recent

instances of improvement with medication compliance, Plaintiff’s treatment history since

his alleged onset date, consisting of some counseling and medication management, and

the medical opinions in the record.

       An RFC must be “based on all the relevant evidence” in a claimant’s case,

including allegations of mental limitations. 20 C.F.R. § 404.1545(a)(1); SSR 96-8p, 1996 WL

374184, at *5 (S.S.A. July 2, 1996). To evaluate a claimant’s subjective statements, an ALJ

                                             12
must “consider the entire case record and give specific reasons for the weight given to

the individual’s statements.” SSR 96–7p, 1996 WL 374186, at *4 (S.S.A. July 2, 1996). The

ALJ should look to a number of factors to determine credibility, such as the objective

medical evidence, the claimant’s daily activities, allegations of pain, aggravating factors,

types of treatment received and medication taken, and “functional limitations.” See 20

C.F.R. § 404.1529(c).

       Here, the ALJ considered the pertinent factors and determined that, “while there

is evidence that the claimant has some moderate issues with social functioning and

concentration, persistence, or pace, there is no evidence that the claimant would be[] off

task 20% of the time or have marked problems getting along with others, as put forth by

the claimant’s representative.” (R. 25.) Consistent with the regulation, Plaintiff’s daily

activities were just one of the factors the ALJ considered in assessing Plaintiff’s subjective

complaints and determining what Plaintiff could do in a work setting despite his

limitations. The ALJ built “an accurate and logical bridge from the evidence to [his]

conclusion.” Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001), and the decision is

supported by “evidence a reasonable person would accept as adequate to support [it],”

Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007).

                                      CONCLUSION

       For the reasons stated above, the Court AFFIRMS the Commissioner’s decision.

       SO ORDERED on July 2, 2019.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT

                                             13
